 

Exhibit 10.8

 

RETIREMENT AGREEMENT AND GENERAL RELEASE

 

 

This Retirement Agreement and General Release (the “Agreement”) confirms the
following understandings and agreements between DENDRITE INTERNATIONAL, INC.
(“Employer” or “Dendrite”), and PAUL ZAFFARONI (“Employee”) concerning
Employee’s employment and retirement therefrom.

 

                1.             Employment Status:

 

                                (a)           Unless Employee is sooner
terminated for Cause as defined in the Employee’s Employment Agreement dated as
of May 16, 2001 (the “Employment Agreement”)), he will continue to serve as an
employee of Employer through March 31, 2006 and receive his base salary and
benefits through such date.  Employee agrees to perform his duties in a
competent and professional manner through such date, including but not limited
to, devoting his best efforts, skill and ability to promote the Company’s
interests and assisting in an orderly transition of his former responsibilities
for Employer.

 

                                (b)           Commencing on April 1, 2006,
Employee shall continue to render services as the Company may reasonably
request.  Unless Employee’s employment is terminated for “Cause” (as defined in
the Employment Agreement), Employee’s last date of employment with Employer will
be the earlier of (i) March 31, 2007 and (ii) the date Employee secures
full-time employment (the “Retirement Date”).  Employee agrees that from the
date hereof through the Retirement Date, he will take all such actions as may be
necessary to transition the management of client accounts in an orderly manner
to such other employees of the Company as may be designated by the Chief
Executive Officer with the view of maintaining the Company’s relationship with
such clients after the Employee’s retirement.

 

 

                2.             Payments and Benefits.

 

                                (a)           After March 31, 2006, in the event
(i) Employee is not terminated for Cause, (ii) he complies with his obligations
hereunder and (iii) he re-executes the Agreement after March 31, 2006 as
provided in paragraph 15(e) below, he will be paid his base salary of $475,000
in accordance with normal payroll practices through the Retirement Date.

 

                                (b)                In the event (i) the
Retirement Date occurs prior to March 31, 2006, (ii) Employee is not terminated
for Cause prior to March 31, 2007, (iii) he complies with his obligations
hereunder, and (iv) after the Retirement Date he re-executes this Agreement as
provided in paragraph 15(e) below, Employee will be paid the remaining unpaid
portion of his base salary of $475,000 through March 31, 2007. Such payments
will be made to Employee in accordance with normal payroll practices and will
commence in the payroll period following the eighth day after Employee’s
re-execution of this Agreement as provided in paragraph 15(e).

 

--------------------------------------------------------------------------------


 

                                (c)           Employee will be eligible to
continue to participate in the Executive Incentive Plan for the period through
calendar year 2005, subject to the terms and conditions of such Plan.  Employee
shall not be entitled to participate in the Executive Incentive Plan or any
bonus plan in 2006 or thereafter.

 

                                (d)           Employee’s health coverage under
the Employer’s group health plan will terminate on the Retirement Date. 
Thereafter, Employee will be provided an opportunity to continue health coverage
for himself and qualifying dependents under the Employer’s group health plan in
accordance with the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).

 

                                (e)           Through the Retirement Date,
Employee will be eligible to (i) continue vesting in options to purchase stock
of Employer which were previously granted to him, subject to the terms of
Dendrite’s stock option plans, (ii) continue to be eligible to participate in
the deferred compensation plan, subject to the terms and conditions of the
deferred compensation plan, and (iii) continue to be eligible to participate in
the Employer’s 401(k) Plan and Stock Purchase Plan, subject to the terms and
conditions of such plans.  For purposes of clarification, in the event of a
“Change in Control” (as defined in the Employment Agreement), all of Employee’s
options previously granted to him at the time of such event shall immediately
vest and all sale restrictions shall be lifted.

 

                                (f)            Employee will continue to be
eligible for life insurance coverage under Dendrite’s policy through the
Retirement Date.  As soon as practicable following the Retirement Date, the
ownership of the insurance policy securing the Employee’s account balance under
Dendrite’s nonqualified deferred compensation plan shall be transferred from
Dendrite to the Employee.  Such transfer is conditioned upon obtaining consent
of the insurance company that issued or maintains such policy.  Upon such
transfer, Dendrite shall have no further responsibilities with respect to such
policy and the Employee shall be responsibility for maintaining the policy,
including paying applicable premiums thereunder.

 

(g)           Dendrite will reimburse Employee for up to $30,000 for the costs
already incurred in refinancing his residence in Pennsylvania (“Refinancing
Costs”); provided that Employee provides Dendrite appropriate documentation and
verification of such costs in accordance with Dendrite policy.

 

(h)                Dendrite will reimburse Employee for up to $200,000 for
relocation costs if Employee relocates from Pennsylvania on or before December
31, 2006; subject to Dendrite’s relocation policy and provided that Employee
provides Dendrite appropriate documentation and verification of such relocation
costs in accordance with its policies and further provided that such costs are
not eligible to be reimbursed by any future employer of Employee. If the
relocation described in the preceding sentence does not occur prior to December
31, 2006, but occurs between January 1, 2007 and March 31, 2007, Dendrite will
reimburse Employee for up to $170,000 for such relocation costs, subject to the
provisions set forth above.

 

2

--------------------------------------------------------------------------------


 

(i)            In the event of Employee’s death, his estate shall receive the
payments set forth in paragraph 2(b) on the same terms and conditions as set
forth therein.  In the event that Employee dies before re-execution to Agreement
as set forth in paragraphs 2(b) and 15(e), Employee’s estate must re-execute
this Agreement on Employee’s behalf in order to receive the payments in
paragraph 2(b).

 

(j)            Except as otherwise set forth in this Agreement, from and after
March 31, 2006, Employee shall not be entitled to receive any further
compensation or monies from Employer or to receive any benefits or participate
in any benefit plan or program of Employer.

 

                3.             Full Release:  In consideration of the
compensation and benefits provided in paragraph 2 herein, Employee, for himself,
his heirs, executors, administrator, successors, and assigns (hereinafter
referred to as the “Releasors”) hereby fully releases and discharges Employer,
and its subsidiaries, parents, affiliates, successors or assigns together with
their respective officers, directors, employees, agents, insurers, underwriters
(all such persons, firms, corporations and entities being deemed beneficiaries
hereof and are referred to herein as the “Releasees”), from any and all actions,
causes of action, claims, obligations, costs, losses, liabilities, damages,
attorneys’ fees, and demands of whatsoever character, whether or not known,
suspected or claimed, which the Releasors have, or hereafter may have, against
the Releasees by reason of any matter, fact or cause whatsoever from the
beginning of time to the Effective Date of this Agreement, including, without
limitation, all claims arising out of or in any way related to Employee’s
employment or the termination of his employment.  Nothing in this paragraph 3
shall affect any of Employee’s rights to indemnification under the
Indemnification Agreement dated October 1, 2001 (the “Indemnification
Agreement”).

 

                                This Agreement of Employee shall be binding on
the executors, heirs, administrators, successors and assigns of Employee and
shall inure to the benefit of the respective executors, heirs, administrators,
successors and assigns of the Releasees.

 

                4.             Confidentiality:  Employee agrees that the terms
of this Agreement have been and shall be held strictly confidential by him and
his attorneys and accountants, and that he shall not, and shall instruct his
attorneys and accountants not to disclose any such information, orally or in
writing, to anyone else, including without limitation, any past, present or
future employee or agent of the Employer.  Employee recognizes that, in the
event he or his attorneys disclose any information contrary to the
confidentiality provisions of this Agreement, any such disclosure would be a
material breach of the Agreement for which the Employer shall be entitled to
cease making any payments or providing any benefits under paragraph 2, in
addition to its other remedies in law, equity, and under this Agreement.  For
the sake of clarity, it shall not be a breach of this paragraph in the event
that a third party obtains the terms of this Agreement by virtue of Dendrite
disclosing the terms of this Agreement in its public filings.

 

                5.             Return of Property:  Upon termination of
Employee’s employment or at any time upon the request of Employer, Employee
agrees to return to Employer all property which Employee received, prepared or
helped to prepare in connection with his employment including, but not limited
to, all confidential information and all disks, notes, notebooks, blueprints,

 

3

--------------------------------------------------------------------------------


 

customer lists or other papers or material in any tangible media or computer
readable form belonging to Employer or any of its customers, clients or
suppliers, Employee agrees he will not retain any copies, duplicates or excerpts
of any of the foregoing materials.  If Employee fails to comply with his
obligations under this paragraph 5, Employer will have no obligation to provide
payments or benefits pursuant to paragraph 2.

 

                6.             Non-Disparagement: Employee agrees that he will
not at any time make any statements or communicate any information (whether oral
or written) that disparages or reflects negatively on the Employer or any of the
Releasees.

 

                7.             No Effect on Duties, Obligations or Restrictions
Contained in Employment Agreement:  This Agreement does not amend, modify, waive
or affect in any way Employee’s duties, obligations or restrictions under
Sections 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 22, 24 and 25
of the Employment Agreement.  In further consideration of this Agreement, such
Sections are hereby incorporated by reference and Employee agrees to abide by
such provisions.  For purposes of clarification the two year post-employment
restrictions set forth in Section 11 of the Employment Agreement shall commence
two years from the Retirement Date.

 

                8.             Releasees’ Express Denial of Liability:  The
payment by the Releasees of the amount specified herein above shall not be
deemed an admission that any liability of the Releasees exists, and in making
such payment Releasees do not admit, and expressly deny, any liability.

 

                9.             Waiver of Rights Under Other Statutes:  Employee
understands that this Agreement includes the waiver of claims and rights
Employee may have under other applicable statutes, including without limitation,
Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Employee Retirement Income Security Act; the Equal Pay Act; the Rehabilitation
Act of 1973; the Americans with Disabilities Act; the Age Discrimination in
Employment Act; the Family and Medical Leave Act; the New Jersey Family Leave
Act; the New Jersey Law Against Discrimination; the Fair Labor Standards Act;
the New Jersey Wage and Hour Act; and/or the New Jersey Conscientious Employee
Protection Act, and any and all amendments to any of same.

 

                10.           Waiver of Rights Under the Age Discrimination
Act:  Employee understands that this Agreement, and the release contained
herein, waives claims and rights Employee might have under the Age
Discrimination in Employment Act (“ADEA”).  The monies and other benefits
offered to Employee in this Agreement are in addition to any sums or benefits
that Employee would be entitled without signing this Agreement.  For a period of
seven (7) days following execution of this Agreement, Employee may revoke the
terms of this Agreement by a written document received by Employer on or before
the end of the seven (7) day period (the “Effective Date”).  The Agreement will
not be effective until said revocation period has expired.  Employee
acknowledges that he has been given up to twenty-one (21) days to decide whether
to sign this Agreement.  Employee has been advised to consult with an attorney
prior to executing this Agreement.

 

4

--------------------------------------------------------------------------------


 

                11.           No Suit:  Employee represents that he has not
filed or permitted to be filed against the Employer or any of the other
Releasees, individually or collectively, any lawsuits, and he covenants and
agrees that he will not do so at any time hereafter with respect to the subject
matter of this Agreement and claims released pursuant to this Agreement, except
as may be necessary to enforce this Agreement or to challenge the validity of
the release of his rights under the ADEA.  Except as otherwise provided in the
preceding sentence, Employee will not voluntarily participate in any judicial
proceeding against any of the Releasees that in any way involve the allegations
and facts that he could have raised against any of the Releasees in any forum as
of the date hereof.  Employee agrees that he will not encourage or cooperate
with any other current or former employee of Employer or any potential plaintiff
to commence any legal action or make any claim against the Employer or against
the Releasees in respect of such persons employment with the Employer or
otherwise.

 

                12.           Remedies:  In the event Employee breaches any of
the provisions of this Agreement (and in addition to any other legal or
equitable remedy it may have), the Employer shall be entitled to cease making
any payments or providing any benefits to Employee under paragraph 2 of this
Agreement, recover any payments made to Employee or on his behalf under
paragraph 2 (except two weeks’ pay).  In the event of an action to enforce this
Agreement, in addition to any other legal or equitable remedies, the prevailing
party in any such action shall be entitled to its attorney’s fees and costs
incurred in any such action.    The remedies set forth in this paragraph 12
shall not apply to any challenge to the validity of the waiver and release of
Employee’s rights under the ADEA.  In the event Employee challenges the validity
of the waiver and release of his rights under the ADEA, then Employer’s right to
attorney’s fees and costs shall be governed by the provisions of the ADEA, so
that Employer may recover such fees and costs if the lawsuit is brought by
Employee in bad faith.  Nothing herein shall affect in any way any of Employee’s
obligations under this Agreement, including, but not limited to, his release of
claims under paragraphs 3, 9 and 10.  Employee further agrees that nothing in
this Agreement shall preclude Employer from recovering attorneys’ fees, costs or
any other remedies specifically authorized under applicable law.

 

                13.           Cooperation.  Employee agrees to cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter in which he was involved or of
which he has knowledge as a result of his employment with Employer.  Employer
agrees to reimburse Employee for the reasonable and necessary out-of-pocket
expenses incurred by him in connection with his obligations under this paragraph
13.

 

                14.           Entire Agreement:  This Agreement sets forth the
entire agreement between the parties relating to the subject matter hereof and
supersedes the Employment Agreement, except for any stock option agreements, the
Indemnification Agreement, and as otherwise expressly set forth in this
Agreement.  This Agreement may not be changed orally but changed only in a
writing signed by both parties.

 

5

--------------------------------------------------------------------------------


 

                15.           Miscellaneous:

 

                                (a)           This Agreement shall be governed
in all respects by laws of the State of New Jersey.

 

                                (b)           In the event that any one or more
of the provisions of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.  Moreover, if
any one or more of the provisions contained in this Agreement is held to be
excessively broad as to duration, scope, activity or subject, such provisions
will be construed by limiting and reducing them so as to be enforceable to the
maximum extent compatible with the applicable law.

 

                                (c)           The paragraph headings used in
this Agreement are included solely for convenience and shall not affect or be
used in connection with the interpretation of this Agreement.

 

                                (d)           Employee represents that in
executing this Agreement, he has not relied upon any representation or
statement, whether oral or written, not set forth herein.

 

                                (e)           In order to be entitled to the
payments and benefits set forth in paragraph 2 above, Employee must re-execute
this Agreement on the earlier of the date he (i) obtains alternate full-time
employment or (i) April 1, 2006.  If this General Release is not re-executed or
subsequently revoked as provided herein, Employer will not be obligated to make
the payments and benefits set forth in paragraph 2.  This in no way affects
Employee’s prior release of claims under this Agreement.  Within seven (7) days
of re-executing this Agreement, Employee will have the right to revoke such
re-execution of this Agreement.  In the event Employee revokes his re-execution
of this Agreement, Employer will have no obligation to provide the payments and
benefits set forth in paragraph 2.  By Employee’s re-execution of this
Agreement, the release set forth in paragraphs 3, 9 and 10 shall be deemed to
cover any claims which he has, may have had, or thereafter may have existing or
occurring at any time on or before the date which he re-executes this Agreement.

 

                                (f)            This Agreement shall be binding
upon and inure to the benefit of Employee’s heirs and personal representatives
and to the successors and assigns of Dendrite.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, Employer and Employee have executed this Retirement
Agreement and General Release on this 4th day of November, 2005.

 

 

DENDRITE INTERNATIONAL, INC.

 

 

 

 

 

By: 

CHRISTINE A. PELLIZZARI

 

 

 

Date: 

November 4, 2005

 

 

 

PAUL ZAFFARONI

 

 

 

PAUL ZAFFARONI

 

 

 

Date: 

November 2, 2005

 

 

 

Re-Executed:

 

 

 

 

 

 

 

Date: 

 

 

 

7

--------------------------------------------------------------------------------

 